Case 4:18-cv-00442-ALM-CMC Document 183-2 Filed 08/07/20 Page 1 of 1 PageID #: 9447



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   Edward Butowsky,

        Plaintiff,

   v.                                              Case No. 4:18-cv-442-ALM

   David Folkenflik, et al.,

        Defendants


                                          ORDER

           The Plaintiff’s Unopposed Motion to Modify Order (Doc. No. ___) is now before

   the Court. The motion is GRANTED, and the Plaintiff’s Response in Opposition to

   Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 37 is deemed filed as

   of August 7, 2020.
